DETAILED ACTION
This is a response to the Amendment to Application # 17/213,596 filed on January 4, 2022 in which claims 1, 5, 9, and 15 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2021 and January 5, 2022 comply with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 1 recites a method claim in which the first step for generating a rendering instruction that is performed “in response to” receiving a display instruction. Further, the remaining two limitations are conditioned upon possessing the generated rendering instruction. Moreover, claims 2-8 merely further define these conditional steps. Thus, the broadest reasonable interpretation of these limitations does not require any of these steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claims 1, 9, and 15, these claims state that the display parameters are “to generate a number of controls arranged in a certain layout for obtaining and displaying the native page.” This appears to be a statement of the intended use of the display parameters. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 12 recites the presence of a “quick application.” This term shall be interpreted as discussed in the present specification at ¶ 44. Specifically, the present specification defines this term to be any application that the user does not need to download or install.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 9 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 9, and 15, these claims recite the limitation “displaying, by the electronic device, the native page, wherein the display parameter is inherently executable by a processor of the electronic device to generate a number of controls arranged in a certain layout for obtaining and displaying the native page,” or similar. This limitation is indefinite for two separate reasons.
First, this use of the term “inherently” appears to be superfluous because all displayed data is “executable” by the processor of the device or the processor would not have been able to display that data. Thus, the term “inherently” appears to intend some extra meaning, but this meaning cannot be determined and thus the metes and bounds of the present invention cannot be determined. 
Second, this limitation states that the displayed controls are “for obtaining and displaying the native page.” However, based on the implied order of the steps created by each step’s reliance on 

Regarding claims 2-8, 10-14, and 16-20, these claims depend from one of the above claims and, therefore, inherit the rejection of that claim. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Farncombe et al., US Publication 2016/0321218 (hereinafter Farncombe) in view of Franczyk et al., US Publication 2017/0031869 (hereinafter Franczyk).

Regarding claim 1, Farncombe discloses a rendering method of a native page for an electronic device, comprising “generating, by the electronic device, a rendering instruction in response to a display instruction of a native page being received” (Farncombe ¶¶ 77, 102) by triggering the layout transformer, view formatter, and container data mappers, which generate the rendering instructions, in response to a request for an identified set of data. Farncombe indicates that the functions may be performed by any device within the system and including being performed by the “associated computing device.” Additionally, Farncombe discloses “sending, by the electronic device, the rendering instruction to a server” (Farncombe ¶¶ 63, 78, 102) by sending the input 104, which is a rendering instruction, to the container style and/or layout transformer. Farncombe indicates that the functions may be performed by any device within the system and including being performed by the “associated computing device.” Moreover, Farncombe discloses “receiving, by the electronic device, a display parameter by parsing a global configuration file corresponding to the render instruction by the server” (Farncombe ¶¶ 80-83, 102) by parsing the input and converting it to the rendering language of the target system. The parser itself is a global configuration file. Farncombe indicates that the functions may be performed by any device within the system and including being performed by the “associated computing device.” Finally, Farncombe discloses “obtaining, by the electronic device, the native page by rendering the display parameter, and displaying, by the electronic device, the native page, wherein the display parameter is inherently executable by a processor of the electronic device.” (Farncombe ¶¶ 95-97, 102) by providing the output to be displayed on the target system. The display parameters are inherently executable as evidenced by their actual execution. Farncombe indicates that the functions may be performed by any device within the system and including being performed by the “associated computing device.”
Although Farncombe discloses that the data may be displayed in a web application (Farncombe ¶ 69), it does not appear to explicitly disclose the intended use that the execution of the display parameters is “to generate a number of controls arranged in a certain layout for obtaining and displaying the native page.”
However, Franczyk discloses a web based display that “generate[s] a number of controls arranged in a certain layout for obtaining and displaying the native page.” (Franczyk Fig. 2, element 204 and ¶¶ 40, 42). Specifically, Franczyk discloses a web browser with a generated displaying containing two controls arranged in a layout, in the form of a back button and an address bar. (Franczyk Fig. 2, 
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.
The motivation for doing so would have been such features increase the capabilities of the page. (Franczyk ¶ 17). 

Regarding claim 2, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, the combination of Farncombe and Franczyk discloses “the sending the rendering instruction to the server, and receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprise: triggering the server to parse the global configuration file corresponding to the page identifier carried by the rendering instruction in response to sending the rendering instruction to the server” (Farncombe ¶¶ 80-83) because sending the rendering instructions causes the correct parser to be selected and is thus, “in response to” the sending. Finally, the combination of Farncombe and Franczyk discloses “receiving the display parameter generated by parsing the corresponding global configuration file by the server.” (Farncombe ¶¶ 80-83).

claim 3, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprises: receiving the display parameter generated by parsing the corresponding global configuration file based on a preset script framework by the server” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, the combination of Farncombe and Franczyk discloses “the display parameter comprising a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 4, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and a display position of a control” (Farncombe ¶ 98) where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 5, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the command set comprises an image” (Farncombe ¶ 34) where the command set may comprise any of a series of image formats. Finally, the combination of Farncombe and Franczyk discloses “rendering the display parameter to obtain and display the native page comprises: placing the image in a corresponding position to obtain and display the native page” by placing all components, including images, in their corresponding position output location. 

Regarding claim 7, Farncombe discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Farncombe discloses “obtaining the native page according to the plurality of controls and displaying the native page” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.
Although Farncombe discloses that the data contains a plurality of elements (i.e., controls), it does not appear to explicitly disclose “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic.”
However, Franczyk discloses a method for generating a native application “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic” (Franczyk ¶ 16) by disclosing that page includes a plurality of components such as “a clickable icon for downloading an identified content” and “a social media share button,” which comprise functional logic to perform the stated function.
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.


Regarding claim 8, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises attribute information corresponding to the plurality of controls; the attribute information comprises logic and layout of the plurality of controls” (Franczyk ¶ 45) where each element includes positional information and a bundle of logic.

Regarding claim 9, Farncombe discloses a method of information processing for a server, comprising “receiving a rendering instruction sent by an electronic device” (Farncombe ¶ 77) by triggering the layout transformer, view formatter, and container data mappers, which generate the rendering instructions, in response to a request for an identified set of data. Additionally, Farncombe discloses “generating a display parameter by parsing a corresponding global configuration file corresponding to the rendering instruction” (Farncombe ¶¶ 80-83) by parsing the input and converting it to the rendering language of the target system. The parser itself is a global configuration file. Finally, Farncombe discloses “sending the display parameter to the electronic device, wherein the display parameter is inherently executable by a processor of the electronic device” (Farncombe ¶¶ 95-97, 102) by providing the output to be displayed on the target system. The display parameters are inherently executable as evidenced by their actual execution. Farncombe indicates that the functions may be performed by any device within the system and including being performed by the “associated computing device.”
Although Farncombe discloses that the data may be displayed in a web application (Farncombe ¶ 69), it does not appear to explicitly disclose the intended use that the execution of the display 
However, Franczyk discloses a web based display that “generate[s] a number of controls arranged in a certain layout for obtaining and displaying the native page.” (Franczyk Fig. 2, element 204 and ¶¶ 40, 42). Specifically, Franczyk discloses a web browser with a generated displaying containing two controls arranged in a layout, in the form of a back button and an address bar. (Franczyk Fig. 2, element 204 and ¶ 42). A person of ordinary skill in the art prior to the effective filing date of the present invention would have understood that a web browser’s address bar is “for obtaining and displaying” the pages. Franczyk further discloses that the pages are “native pages.” (Franczyk ¶ 40). 
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.
The motivation for doing so would have been such features increase the capabilities of the page. (Franczyk ¶ 17). 

Regarding claim 10, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, the combination of Farncombe and Franczyk discloses “the generating the display parameter by parsing the corresponding global configuration file corresponding to the rendering instruction comprises: obtaining the global configuration file corresponding to the page identifier” (Farncombe ¶79) by selecting the grammar or parser. Moreover, the combination of Farncombe and Franczyk discloses “generating the display parameter by parsing the corresponding global configuration file based on a preset script framework” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 11, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and a display position of a control” (Farncombe ¶ 98) where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 12, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the server integrates a rendering engine and stores a plurality of global configuration files corresponding to a plurality of quick applications” (Farncombe ¶¶ 51, 79) where the system includes a plurality of parsers and indicating that the process is initiated by the user selecting an icon on his or her device, meaning that the triggering application was already installed on the device, making a quick application. Finally, the combination of Farncombe and Franczyk discloses “each of the plurality of global configuration files corresponds to the native page of one of the plurality of quick applications.” (Farncombe ¶ 59).

claim 13, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein each of the plurality of global configuration files is associated with the page identifier of the native page.” (Farncombe ¶ 17).

Regarding claim 14, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises a plurality of control instructions configured to form a layout and logic of an entire native page” (Farncombe ¶23) where the process controls the look of the “entire application.”

Regarding claim 15, it merely recites an electronic device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. The combination of Farncombe and Franczyk comprises computer hardware (Farncombe ¶ 99) and software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 16, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, the combination of Farncombe and Franczyk discloses “the sending the rendering instruction to the server, and receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprise: triggering the server to parse the global configuration file because sending the rendering instructions causes the correct parser to be selected and is thus, “in response to” the sending. Finally, the combination of Farncombe and Franczyk discloses “receiving the display parameter generated by parsing the corresponding global configuration file by the server.” (Farncombe ¶¶80-83).

Regarding claim 17, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprises: receiving the display parameter generated by parsing the corresponding global configuration file based on a preset script framework by the server” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 19, Farncombe discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, Farncombe discloses “obtaining the native page according to the plurality of controls and displaying the native page” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.
Although Farncombe discloses that the data contains a plurality of elements (i.e., controls), it does not appear to explicitly disclose “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display 
However, Franczyk discloses a method for generating a native application “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic” (Franczyk ¶ 16) by disclosing that page includes a plurality of components such as “a clickable icon for downloading an identified content” and “a social media share button,” which comprise functional logic to perform the stated function.
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.
The motivation for doing so would have been such features increase the capabilities of the page. (Franczyk ¶ 17). 

Regarding claim 20, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises attribute information corresponding to the plurality of controls; and the attribute information comprises logic and layout of the plurality of controls” (Franczyk ¶ 45) where each element includes positional information and a bundle of logic.


Claims 6 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Farncombe in view of Franczyk, as applied to claims 3 and 17 above, in further view of Kuo, US Publication 2017/0046482 (hereinafter Kuo).
	
Regarding claim 6, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: obtaining target information in order by traversing and rendering the command set in the display parameter based on a preset rule” (Farncombe ¶¶ 80-83) by parsing the input and converting the command sets to the rendering language of the target system according to the preset rules of the parser and/or grammar. The target information is obtained in the order that the system produces it.
The combination of Farncombe and Franczyk is silent as to the order for which the information is drawn on the screen and, thus, does not appear to explicitly disclose “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page.”
However, Kuo discloses that it is well known in the art of image rendering to “draw the target information in an order of acquisition time and displaying the data.” (Kuo Abstract). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Kuo was combined with Farncombe and Franczyk, the ordering of Kuo would be used with the rendering of Farncombe and Franczyk. Therefore, the combination of Farncombe, Franczyk, and Kuo at least teaches and/or suggests the claimed limitation “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page,” rendering it obvious.
Farncombe, Franczyk, and Kuo are analogous art because they are from the “same field of endeavor,” namely that of rendering image data. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Farncombe and Franczyk teaches the “base device” for rendering native data. Further, Kuo teaches the “known technique” for drawings data in a particular order that is applicable to the base device of Farncombe and Franczyk. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the rendering must be done in some order and the order of Kuo is well-known and easy to implement.

Regarding claim 18, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: obtaining target information in order by traversing and rendering the command set in the display parameter based on a preset rule” (Farncombe ¶¶ 80-83) by parsing the input and converting the command sets to the rendering language of the target system according to the preset rules of the parser and/or grammar. The target information is obtained in the order that the system produces it.
The combination of Farncombe and Franczyk is silent as to the order for which the information is drawn on the screen and, thus, does not appear to explicitly disclose “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page.”

Farncombe, Franczyk, and Kuo are analogous art because they are from the “same field of endeavor,” namely that of rendering image data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe, Franczyk, and Kuo before him or her to modify the rendering of Farncombe and Franczyk to include the rendering order of Kuo.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Farncombe and Franczyk teaches the “base device” for rendering native data. Further, Kuo teaches the “known technique” for drawings data in a particular order that is applicable to the base device of Farncombe and Franczyk. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the rendering must be done in some order and the order of Kuo is well-known and easy to implement.

Response to Arguments
Applicant’s arguments filed January 4, 2022, with respect to the objections to the title, specification and claim 5 and the rejection of claim 5 under 35 U.S.C. § 112(b) (Remarks 10) have been 

Applicant's remaining arguments filed January 4, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 102, Applicant first argues “[i]n Farncombe, the server, not the communication device (target system), receives the display instruction, while the layout formatter transformer 112, view formatter 116, and container mappers 120 generate the rendering instructions” and these “are not part of the communications device” as required by the amended claims. (Remarks 11-13). The examiner disagrees.

As discussed in the rejection above, Farncombe explicitly states that any function may be performed at any device within the system, including the communications device. (Farncombe ¶ 102). Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “the input 104 includes image information” and, thus, “the input 104 of Farncombe is not a rendering instruction.” (Remarks 13).

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, 

Applicant next argues that “[i]f the input 104 is a rendering instruction, the layout transformer 112 would be a server [and] amended claim 1 recites [that] the server receives the rendering instruction from the electronic device” and “[c]learly, this conclusion contradicts with the cited disclosure of Farncombe.” (Remarks 13). The examiner disagrees.

As Applicant makes a statement of the teaching of the prior art (e.g., not a conclusion) immediately followed by a statement that the “conclusion” contradicts the cited disclosure and does not state what “this conclusion” actually is, it cannot be determined if any contradiction is present. Therefore, Applicant’s argument is unpersuasive.

Applicant next states “[f]urthermore, the steps in Farncombe’s FIG. 4 embody the rendering process of images, and steps 502 and others shown in FIG. 5 are sub-steps of step 412” and “it is not proper to arbitrarily conclude from the apparent meaning of some of the text in FIG. 5 without an overview of the overall technical solution.” (Remarks 13-14). The examiner disagrees.

The examiner is unable to determine Applicant’s argument as the first sentence and the second sentence of this paragraph appear unrelated. Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues “Farncombe fails to disclose ‘generating a display parameter’ in the present application” because “‘the layout and position output 220 and data binding output 320’ of Farncombe cannot be directly processed by the target system but require further selection of the 

Again, the Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely two statements without any logic or explanation as to how the second statement (i.e., “‘the layout and position output 220 and data binding output 320’ of Farncombe cannot be directly processed by the target system but require further selection of the rendering module (step 444), which in turn synthesizes the outputs 220 and 320 by means of said rendering module in order to display (step 448)”) relates to the conclusion (i.e., Farncombe fails to disclose ‘generating a display parameter’ in the present application). Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Applicant next argues “amended claim 1 further limits ‘the display parameter is inherently executable by a processor of the electronic device to generate a number of controls arranged in a certain layout for obtaining and displaying the native page’” while “Step 444 relates to rendering modules both 124a-n in the server and 128a-j in the communication device (target system)” and “[t]herefore, Farncombe fails to disclose ‘generating a display parameter’ in amended claim 1.” (Remarks 14). The examiner disagrees. 

Again, the Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed 

Finally, Applicant argues “[i]n Farncombe, steps 404, 408, 412, and 440 are executed by some or all of the layout transformer 112, the view formatter 116, and the container data mapper 120, but not the server, which clearly contradicts with amended claim 1.” (Remarks 14). The examiner disagrees for the reasons discussed above regarding Farncombe ¶ 102.

Regarding the rejection of claims 2-20 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 15-17). The examiner disagrees. For the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176